J-S54039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARLEAH CLARRINDA FILAN                    :
                                               :
                       Appellant               :   No. 942 MDA 2020

          Appeal from the Judgment of Sentence Entered June 8, 2020
      In the Court of Common Pleas of Adams County Criminal Division at
                        No(s): CP-01-CR-0000292-2019


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                             FILED MARCH 19, 2021

        Marleah Clarrinda Filan (“Filan”) appeals from the judgment of sentence

entered following her conviction of two counts of driving under the influence

of a controlled substance (“DUI”), and one count each of possession of drug

paraphernalia and possession of a small amount of marijuana.1 We vacate

and remand for resentencing.

        On September 6, 2018, shortly before 9:00 p.m., Littlestown Borough

Police Officers Anthony Gilberto (“Officer Gilberto”) and Nathanial Owens

(“Officer Owens”), while driving on patrol, pulled behind a silver Subaru

station wagon. The officers’ attention was drawn to the silver Subaru at the




____________________________________________


1   See 18 Pa.C.S.A. § 3802(d)(1)(i), (ii); 35 P.S. § 780-113(a)(32), (38).
J-S54039-20


intersection of South Queen Street and Cemetery Street, in Littlestown,

Adams County.

      They observed the silver Subaru almost came to a complete stop
      in the roadway and the front passenger of the Subaru motioned
      to a man standing on the western corner of Cemetery Street and
      South Queen Street. Officer Owens slowed his vehicle as a result
      of the silver Subaru almost coming to a complete stop in the
      roadway.

Suppression Court Opinion, 7/11/19, at 2 (paragraph designations and

formatting omitted). As the officers followed the Subaru, they noticed that

the Subaru’s front windows were open, and further detected an odor of burnt

marijuana. As they continued following the Subaru, the officers detected a

strong odor of burnt marijuana emanating from the vehicle. Thereafter, the

officers stopped the vehicle. During the course of the vehicle stop, the officers

detected the odor of marijuana coming from inside of the vehicle. The officers

subsequently searched the vehicle, recovering a burnt marijuana “roach” from

the inside of the vehicle, and a second burnt marijuana “roach” was recovered

from Filan’s person. Id. at 3.

      Following her arrest, Filan filed a Motion to suppress the items seized as

a result of the vehicle stop. Following a hearing, the trial court denied the

Motion. On November 19, 2019, after a non-jury trial, the trial court found

Filan guilty of the above-described charges. On January 10, 2020, Filan filed

a Motion to continue sentencing pending completion of inpatient treatment.

The trial court granted a continuance until March 17, 2020.          Because of

COVID-19 restrictions, sentencing was continued to June 8, 2020.

                                      -2-
J-S54039-20


      On June 8, 2020, Filan appeared with counsel for sentencing. The trial

court found that Filan had a prior conviction, based upon her stipulation to a

prior Accelerated Rehabilitative Disposition (“ARD”). Therefore, the trial court

sentenced Filan, for her first count of DUI (75 Pa.C.S.A. § 3802(d)(1)(i)), to

60 months of probation with 180 days of restricting DUI conditions, all on

house arrest with electronic monitoring. The trial court imposed no sentence

for Filan’s remaining conviction of DUI (75 Pa.C.S.A. § 3802(d)(1)(ii)),

concluding that it merged with her first count for sentencing purposes. For

her conviction of possession of drug paraphernalia, the trial court imposed a

concurrent twelve-month term of probation.

      On June 30, 2020, Filan filed a “Motion for Modification of Sentence Nunc

Pro Tunc and for Extension of Time in Which to Report or Secure a Residence

for House Arrest” (the “Post Sentence Motion”). On June 30, 2020, the trial

court denied the Post Sentence Motion. Filan timely filed a Notice of Appeal,

followed by a court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters

complained of on appeal.

      Filan presents the following issue for our review:

      Whether the sentencing court erred in denying [the Post Sentence
      Motion,] inasmuch as said denial deprived [Filan] of the right to
      due process of law and subjected her to an unconstitutional and
      unlawful sentence[,] as pronounced in this Court’s decision in
      Commonwealth v. Chichkin, [232 A.3d 959 (Pa. Super. 2020),]
      on May 20, 2020?

Brief for Appellant at 7.




                                     -3-
J-S54039-20


      Filan claims that the circumstances of her case are indistinguishable

from those presented in Chichkin and Commonwealth v. Roche, 3475 EDA

2018, which was consolidated with Chichkin.         Brief for Appellant at 11.

According to Filan, the following stipulation was entered on the record at her

bench trial:

      [Filan] has a prior conviction for driving under the influence[,]
      which stems from an incident on March 28, 2018, in Wyoming
      County, Pennsylvania, which resulted in [her] being placed on ARD
      on September 21, 2018, for a period of 12 months.

Id. (citation omitted). Filan argues that, although the stipulation referred to

a “prior conviction,” this is an error.    Id. at 12.   Filan argues that she

successfully completed ARD, and that the instant offense should have been

treated as a first offense, in accordance with this Court’s holding in Chichkin.

Id. Filan points out that the Superior Court’s decision in Chichkin was filed

19 days prior to her sentencing. Id. According to Filan, her request to file

the Post Sentence Motion was appropriate, as counsel’s failure to challenge

her sentence resulted in the denial of due process, and is an appropriate basis

upon which to grant nunc pro tunc relief. Id. at 12-13.

      As our Supreme Court has recognized, “where the mandatory minimum

sentencing authority on which the sentencing court relied is rendered void on

its face, and no separate mandatory authority supported the sentence, any

sentence entered under such purported authority is an illegal sentence for

issue preservation purposes on direct appeal.”            Commonwealth v.

Dimatteo, 177 A.3d 182, 187 (Pa. 2018).         Because Filan challenges the

                                     -4-
J-S54039-20


legality of her sentence, any failure to timely file the Post Sentence Motion

does not preclude our review. See id.

        Motor Vehicle Code Section 3806 defines the term “prior offense”

as, inter alia,

        any conviction for which judgment of sentence has been imposed,
        adjudication of delinquency, juvenile consent decree, acceptance
        of [ARD] or other form of preliminary disposition before the
        sentencing on the present violation for …

        (1)   an offense under section 3802 (relating to driving under
              influence of alcohol or controlled substance)[.]

75 Pa.C.S.A. § 3806(a)(1).           In Chichkin, this Court, analyzing Section

3806(a)(1), and applying the United States Supreme Court’s decisions in

Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New

Jersey, 530 U.S. 466 (2000), concluded that Section 3806(a)(1)’s inclusion

of ARD as a “prior offense” for sentencing purposes is unconstitutional.2 As

Filan points out, Chichkin was filed prior to her sentencing.


____________________________________________


2   Specifically, this Court concluded that

        the particular provision of 75 Pa.C.S.[A.] § 3806(a), which
        defines a prior acceptance of ARD in a DUI case as a “prior
        offense” for DUI sentencing enhancement purposes, offends the
        Due Process Clause and is therefore unconstitutional. We thus
        further conclude [that the appellants’] constitutional rights were
        violated when the trial court increased their sentences based
        solely upon their prior acceptances of ARD, absent proof beyond
        a reasonable doubt that [the a]ppellants committed the prior
        offenses.

Chichkin, 232 A.3d at 971.


                                           -5-
J-S54039-20


      Here, the trial court improperly considered Filan’s prior ARD as a prior

conviction for sentencing purposes. The trial court has forwarded to this Court

a Supplemental Opinion, acknowledging that Filan’s sentence is illegal under

Chichkin, and requesting a remand for resentencing.           See Trial Court

Opinion, 10/26/20, at 2. Because the record supports Filan’s claim of an illegal

sentence, we agree with the trial court’s recommendation. Accordingly, we

vacate Filan’s judgment of sentence, and remand for resentencing in

accordance with Chichkin.

      Judgment of sentence vacated.       Case remanded for resentencing in

accordance with this Memorandum. Superior Court jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/19/2021




                                     -6-